Case 2:20-cv-03797-FMO-JC Document 15-10 Filed 05/05/20 Page 1 of 5 Page ID #:363




                            Exhibit 48




                            Exhibit 48
5/4/2020 Case                         Genius Fund Mail
                2:20-cv-03797-FMO-JC Document          - Re: redFiled
                                                   15-10          Executed Agreement - please
                                                                       05/05/20         Page  help2 of 5 Page ID #:364



                                                                                     Michelle Lynd <michelle.lynd@geniusfund.com>



 Re: redacte Executed Agreement - please help
     d
 1 message

 Fran Racioppi <fran@geniusfund.com>                                                                            Thu, Apr 2, 2020 at 6:20 AM
 To: Michelle Lynd <michelle.lynd@geniusfund.com>
 Cc: Datesh Kshatriya <datesh@geniusfund.com>, Shinder Igor <glspear@gmail.com>

   redacted




    On Thu, Apr 2, 2020 at 2:36 AM Michelle Lynd <michelle.lynd@geniusfund.com> wrote:
     Privileged Confidential Legal Communication

       redacted




https://mail.google.com/mail/u/3?ik=6fd7efd5d5&view=pt&search=all&permthid=thread-a%3Ar9218503018390197949%7Cmsg-f%3A1662867124987830097&si…   1/4
5/4/2020 Case                         Genius Fund Mail
                2:20-cv-03797-FMO-JC Document          - Re: redFiled
                                                   15-10          Executed Agreement - please
                                                                       05/05/20         Page  help3 of 5 Page ID #:365
      Thank you.

      Kind regards,

      Michelle Lynd



      On Wed, Apr 1, 2020 at 8:32 PM Michelle Lynd <michelle.lynd@geniusfund.com> wrote:
       Privileged Confidential Legal Communication

         redacted




         Kind regards,

         Michelle Lynd

         On Wed, Apr 1, 2020 at 7:51 PM Michelle Lynd <michelle.lynd@geniusfund.com> wrote:

            Privileged Confidential Legal Communication --

           redacted




            ---------- Forwarded message ---------
            From: Michelle Lynd <michelle.lynd@geniusfund.com>
            Date: Wed, Apr 1, 2020 at 7:42 PM
            Subject: Re: reda Executed Agreement - please help
https://mail.google.com/mail/u/3?ik=6fd7efd5d5&view=pt&search=all&permthid=thread-a%3Ar9218503018390197949%7Cmsg-f%3A1662867124987830097&si…   2/4
5/4/2020 Case                         Genius Fund Mail
                2:20-cv-03797-FMO-JC Document          - Re: redFiled
                                                   15-10          Executed Agreement - please
                                                                       05/05/20         Page  help4 of 5 Page ID #:366
            To: Ben Kingston <ben@geniusfund.com>
            Cc: Datesh Kshatriya <datesh@geniusfund.com>, Fran Racioppi <fran@geniusfund.com>, Shinder Igor
            <glspear@gmail.com>


            Privileged Confidential Legal Communication

           redacted




            Thank you.

            Kind regards,

            Michelle

            On Wed, Apr 1, 2020 at 7:25 PM Ben Kingston <ben@geniusfund.com> wrote:
              redacted
              On Wed, Apr 1, 2020 at 7:21 PM Michelle Lynd <michelle.lynd@geniusfund.com> wrote:
                redacted


                        Thank you.

                 Kind regards,

                 Michelle
              --
              Benjamin D. Kingston, Esq.
              General Counsel | Genius Fund
              ben@geniusfund.com | 310.403.7022

              Sent from a very tiny computer. Please excuse typos/spellos.
    --
    v/r,

    Fran

https://mail.google.com/mail/u/3?ik=6fd7efd5d5&view=pt&search=all&permthid=thread-a%3Ar9218503018390197949%7Cmsg-f%3A1662867124987830097&si…   3/4
5/4/2020 Case                         Genius Fund Mail
                2:20-cv-03797-FMO-JC Document          - Re: redFiled
                                                   15-10          Executed Agreement - please
                                                                       05/05/20         Page  help5 of 5 Page ID #:367
    Fran Racioppi
    Co-Chief Executive Officer l Genius Fund
    Fran@geniusfund.com
    617-694-6321 (c)




https://mail.google.com/mail/u/3?ik=6fd7efd5d5&view=pt&search=all&permthid=thread-a%3Ar9218503018390197949%7Cmsg-f%3A1662867124987830097&si…   4/4
